January 22, 2010 ACTIVEPASSIVE FUNDS ActivePassive Large Cap Growth Fund A series of Advisors Series Trust Class A and Class I Shares Supplement to the Prospectuses Dated February 28, 2009, as Supplemented November 13, 2009 and December 18, 2009 § Effective immediately, Edward S. Han, John D. Lawrence and Erik Rollé no longer serve as co-portfolio managers of the actively managed portion of the ActivePassive Large Cap Growth Fund.Please disregard all references to Messrs. Han, Lawrence and Rollé in the Prospectuses. § Effective immediately, the section pertaining to Transamerica Investment Management, LLC on page 47 of the Class A Shares Prospectus and starting on page 42 of the Class I Shares Prospectus is deleted in its entirety and replaced with the following: Transamerica Investment Management, LLC, 11111 Santa Monica Boulevard, Suite 820, Los Angeles, CA 90025, is the sub-advisor for the ActivePassive Large Cap Growth Fund. A wholly-owned subsidiary of Transamerica Investment Services, Transamerica Investment Management, LLC (“TIM”), is a registered investment advisor under the Investment Advisers Act of 1940.TIM provides fee-based investment management to retail and institutional clients. · John J. Huber, CFA, Principal, Director of Equity Process and Risk Management, Lead Portfolio Manager John J.
